                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

   TISHA BRICK, and

   A.B.,

        Plaintiffs,

   v.                                                               No. 1:18-cv-01143-JCH-JHR

   ESTANCIA MUNICIPAL SCHOOL DISTRICT, et al.,

        Defendants.

               ORDER CONTINUING RULE 16 SCHEDULING CONFERENCE

        This matter is before the Court on its own motion. In light of recent public health

concerns, the Court will continue the Rule 16 Scheduling Conference set for April 8, 2020 at

10:00 AM. The Scheduling Conference will be reset for Wednesday, April 29, 2020 at 2:00

p.m. at the United States Courthouse, 4th Floor Hondo Courtroom, 333 Lomas Blvd. NW,

Albuquerque, New Mexico. The parties will cooperate in preparing a Joint Status Report and

Provisional Discovery Plan (“JSR”) which follows the sample JSR available at the Court’s web

site. Plaintiff, or Defendant in removed cases, is responsible for filing the JSR by Wednesday,

April 15, 2020.

        IT IS THEREFORE ORDERED that the Rule 16 Scheduling Conference currently set for

April 8, 2020 is VACATED and RESET for April 29, 2020 at 2:00 p.m.



                                              __________________________________
                                              JERRY H. RITTER
                                              UNITED STATES MAGISTRATE JUDGE
